Citation Nr: 0507148	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1973.  

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case in April 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD.  In his original stressor statement, the veteran 
mentioned only combat related incidents as claimed stressors.  
However, in a February 2005 statement, the veteran's 
representative refers to an abusive marriage, a divorce, and 
the deaths of the veteran's parents, all during the veteran's 
active duty service.  The representative has argued for the 
first time that the veteran is claiming the presence of 
personal stressor (an abusive marriage) that involves 
allegations of a personal assault and that VA development 
procedures for claims based on personal assaults should be 
conducted.  The Board notes that 38 C.F.R. § 3.304(f) was 
amended in March 2002, during the pendency of this appeal.  
See 67 Fed. Reg. 10332 (Mar. 7, 2002).  This regulation is 
specifically germane to the development and adjudication of a 
claim for PTSD based on personal assault.  

It appears that at the time of the April 2001 VA PTSD 
examination, the veteran referred to an abusive marriage, 
divorce, and death of his parents in response to a question 
about what things bothered him.  However, the Board's reading 
of that examination report is that the stressors he was 
claiming led to his PTSD were related to alleged combat 
experiences.  In various statements, the veteran has referred 
to combat stressors, and various medical reports reflect that 
he has consistently furnished a history of combat experiences 
medical personnel in connection with treatment and/or 
examination for PTSD.  The Board therefore believes it is 
somewhat questionable as to whether the veteran has really 
intended to raise (through his representative) the additional 
claimed stressors of an abusive marriage, divorce, and death 
of his parents.  

At any rate, the regulatory provisions of 38 C.F.R. 
§ 3.304(f) must be followed if in fact the veteran is 
advancing a PTSD claim based on personal assault.  The 
revised regulation specifically provides that VA will not 
deny this type of PTSD claim without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
38 C.F.R. § 3.304(f)(3).  Moreover, if he is advancing such a 
theory and if these claimed events are verified, then the 
questions of whether an event was sufficiently stressful to 
precipitate PTSD, and whether PTSD is due in whole or in part 
to any particular stressor are medical questions.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board acknowledges that one essential element of a PTSD 
claim is that there be a medical diagnosis of PTSD.  The 
April 2001 VA examiner concluded that the veteran did not 
have PTSD.  However, the record includes subsequent VA 
treatment records which include a number of references to 
PTSD.  If a claimed stressor or stressors can be verified, 
then a VA examination would be in order to assess the 
sufficiency of the verified stressor(s) and to further 
determine if the veteran does in fact suffer from PTSD due to 
the verified stressor(s). 

In light of the February 2005 representative's post-remand 
brief and the new stressors claimed in that brief, the Board 
believes that further development is necessary before it may 
undertake appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should afford the veteran the 
opportunity to submit the details of all 
new claimed stressors and additional 
evidence in support of his claim for 
service connection for PTSD, and he 
should be notified by letter of the 
provisions of 38 C.F.R. § 3.304(f)(3).  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  The veteran should 
be specifically asked to furnish the 
details, including dates, of any alleged 
stressors related to an abusive marriage, 
divorce, and death of is parents as 
referred to by the veteran's 
representative.

Depending on any response from the 
veteran, the RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if he has provided 
sufficiently detailed information to make 
such request feasible.

2.  The RO should also contact the U.S. 
Armed Services Center for Research of 
Unit Records (CRUR) and request 
verification of the stressors claimed by 
the veteran in his PTSD stressor 
questionnaire (received in May 2002).  
CRUR should be furnished with the 
information set forth in the veteran's 
statement together with a copy of his 
personnel records showing his unit 
assignments during the period from 
December 1970 through July 1971.  CRUR 
should be asked to verify that the 
veteran served on convoys during that 
period which came under attack. 

3.  If, and only if, the RO determines 
that the veteran engaged in combat with 
the enemy or a claimed stressor has been 
verified, then the veteran should be 
scheduled for a VA PTSD examination.  The 
claims file must be made available to the 
examiner.  The examiner should be clearly 
advised whether it has been determined 
that the veteran engaged in combat or if 
any claimed stressor has been verified.  
With regard to any supporting evidence of 
a personal assault obtained as a result 
of this remand, if necessary the examiner 
should be asked to review such evidence 
to determine whether a personal assault 
did occur.

     After examining the veteran and 
reviewing the claims file, the examiner 
should determine whether a diagnosis of 
PTSD is warranted.  If so, the examiner 
should offer an opinion as to whether it 
is due to either combat or to a verified 
stressor.  In addressing this question as 
it pertains to a verified stressor, the 
examiner should also clearly indicate 
whether the verified stressor was an 
event sufficient to result in PTSD.  The 
provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of PTSD conform 
to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether 
service connection for PTSD is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case addressing all of 
the issue on appeal, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



